EXHIBIT 10.1

 

2012 Bonus Plan

 

The Compensation Committee of the Board recommends to the Board a tiered payment
cash bonus plan for the Company’s senior leadership team for fiscal year 2012
based on the following parameters (the “2012 Cash Bonus Plan”):

 

·                 The bonus for the year will be based 80% on the EBITDA target
for the year and 20% on achievement of individual performance objectives. 
Personal objectives-based bonuses are payable only if at least 85% of the EBITDA
target is achieved for the year with the final eligible amount being
proportional to the percent of EBITDA target achieved up to, but not exceeding
100%.

 

·                 The EBITDA portion of the bonus will be payable on a linear
scale between 85% of the targeted EBITDA and 100%.  At 85% of the targeted
EBITDA the bonus will be 0%.  The bonus will be calculated using the formula
“[percent of achievement of EBITDA minus 85%] divided by 15” (e.g., if 86% of
EBITDA earnings are achieved, then 6.7% of the bonus is earned; if 93% of EBITDA
earnings are achieved, then 53.3% of the bonus is earned).

 

·                 If the Company achieves 100% of the targeted EBITDA earnings,
then 100% of the bonus for financial results for the period would be payable.

 

·                 If the Company exceeds the targeted EBITDA earnings for the
year, then the bonus for financial results would be payable at the like
percentage (point for point) up to an additional 25% (30% for the executive
management group) maximum, e.g., if EBITDA is 103% of the targeted budget, then
103% of available bonus for financial results would be payable.

 

--------------------------------------------------------------------------------